91 F.3d 156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jonathan Michael McGINLEY, Defendant-Appellant.
No. 95-30375.
United States Court of Appeals, Ninth Circuit.
Submitted June 25, 1996.*Decided July 29, 1996.

1
Before:  HUG, Chief Judge, GOODWIN, Circuit Judge and SCHWARZER**, District Judge.


2
ORDER***


3
Following a remand for resentencing, McGinley was resentenced, and the trial court gave its statement of reasons for the sentence, pursuant to the remand.  The court failed, however, to enter a judgment.  We have no jurisdiction of the appeal until a judgment is entered.  If, after a judgment is entered in the District Court, a further appeal is perfected, this panel will take jurisdiction of that appeal.  This appeal is dismissed.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3